Title: Joseph C. Cabell to Thomas Jefferson, 19 October 1814
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          Dear Sir, Richmond. 19 Octr 1814.
          Your favor of 23d Sepr reached me before I left home: that of 30th since I came to this place. I have already given & shall continue to give to those letters the fullest consideration in my power. We have as yet settled upon no plan of finance or defence: & are waiting to hear the plans of congress. Our difficulties are great & encreasing. Your idea of issuing state certificates ought, & I trust, will be adopted, at least so far as to support the public credit of the state, when the Treasury may happen to be empty. I was the only person in the Senate who voted agt the Bill which has this day passed to authorizing the two Banks in this city to issue notes under five dollars. I should be extremely thankful for any further communications you may at any time be pleased to make me: feeling myself always highly gratified & instructed by any views which you take of any subject.I am dear Sir, most respectfully & sincerely yours
          Jos: C: Cabell
         